Citation Nr: 0602234	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  
Procedural history

The veteran served on active duty in the United States Army 
from August 1969 to May 1971.  Service in Vietnam is 
indicated by the evidence of record.

In April 2003, the veteran filed a claim of entitlement to 
service connection for PTSD.  This claim was denied in the 
above-mentioned January 2004 rating decision.  The veteran 
initiated an appeal of this decision, which was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in May 2004.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
this issue must be remanded for the following evidentiary and 
procedural development.  

Reasons for remand

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004).

VA psychiatric examination

With respect to the first element, the evidence of record is 
equivocal as to whether PTSD is, in fact, present.  The 
evidence of record contains two diagnoses of PTSD; one made 
by B.T.L., M.D. in October 2002 and one made by R.M., M.D. in 
May 2003; however, there is no indication that these 
diagnoses of PTSD conform to the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  See 38 C.F.R. § 4.125 
(2005).  Under these circumstances, the Board believes that a 
psychiatric examination of the veteran would be of 
assistance, so as to determine whether PTSD is or is not 
present.

JSRRC inquiry

With respect to the element pertaining to in-service 
stressors, the veteran's service personnel records indicate 
that his military occupational specialty (MOS) was armor unit 
supply specialist.  The service records do not indicate 
combat participation, combat injury or receipt by the veteran 
of a combat citation.

Because combat status was not indicated, the RO requested in 
October 2003 that the veteran complete a PTSD questionnaire 
concerning his stressors that led to his claimed PTSD.  The 
veteran was asked to provide specific dates and places for 
the events specified, and to provide the names, ranks, and 
units of any personnel that were involved with these events.  
In response, the veteran has described a stressor, 
specifically having been subject to enemy fire in May 1970.

The record is silent as to whether the RO submitted the 
veteran's description of his in-service stressor to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should review the file and 
prepare a summary of the veteran's 
claimed stressor.  This summary, together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to JSRRC.  That agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.

2.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by a 
psychiatrist, who should ascertain 
whether PTSD is currently manifested.  
The examiner should review the veteran's 
claims folder.  If the examiner deems it 
to be necessary, psychological or other 
diagnostic testing should be performed.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form(s) the basis for that diagnosis.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

